Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrant's telephone number, including area code: (800)-331-1792 Date of fiscal year end: August 31 Date of reporting period: February 28, 2009 ITEM 1. REPORT TO STOCKHOLDERS. The Semi-Annual Report to Stockholders is filed herewith. SEMI-ANNUAL REPORT / FEBRUARY 28, 2009 Citi SM Cash Reserves Managed by WESTERN ASSET INVESTMENT PRODUCTS: NOT FDIC INSURED  NO BANK GUARANTEE  MAY LOSE VALUE Fund objective The Fund seeks to provide its shareholders with liquidity and as high a level of current income as is consistent with the preservation of capital. Fund name change Effective June 1, 2009, the Funds name will be changed to Western Asset / Citi Liquid Reserves. The Funds Investment objective and investment policies remain unchanged. Whats inside Letter from the chairman I Portfolio at a glance  Liquid Reserves Portfolio 1 Fund expenses 2 Citi SM Cash Reserves Statement of assets and liabilities 4 Statement of operations 5 Statements of changes in net assets 6 Financial highlights 7 Notes to financial statements 8 Board approval of management and subadvisory agreements 16 Liquid Reserves Portfolio Schedule of investments 21 Statement of assets and liabilities 26 Statement of operations 27 Statements of changes in net assets 28 Financial highlights 29 Notes to financial statements 30 Board approval of management and subadvisory agreements 39 Legg Mason Partners Fund Advisor, LLC (LMPFA) is the Funds and the Portfolios investment manager and Western Asset Management Company (Western Asset) is the Funds and the Portfolios subadviser. LMPFA and Western Asset are wholly-owned subsidiaries of Legg Mason, Inc. (Legg Mason). Citi is a service mark of Citigroup, licensed for use by Legg Mason in the name of funds. Legg Mason and its affiliates, as well as the Funds investment manager are not affiliated with Citigroup. Investments in the Fund referenced herein are not bank deposits or obligations of Citibank. L etter from the chairman R. Jay Gerken, CFA Chairman, President and Chief Executive Officer Dear Shareholder, The U.S. economy weakened significantly during the six-month reporting period ended February 28, 2009. Looking back, U.S. gross domestic product (GDP)i growth was 2.8% during the second quarter of 2008. Contributing to the economys expansion were rising exports that were buoyed by a weakening U.S. dollar. In addition, consumer spending accelerated, aided by the governments tax rebate program. However, the dollars rally and the end of the rebate program, combined with other strains on the economy, caused GDP to take a step backward during the second half of 2008. According to the U.S. Department of Commerce, third and fourth quarter 2008 GDP contracted 0.5% and 6.3%, respectively, the latter being the worst quarterly reading since 1982. When the reporting period began, there continued to be speculation as to whether the U.S. would experience a recession and, if so, how deep and prolonged it would be. This speculation ended in December 2008. At that time, the National Bureau of Economic Research (NBER)which has the final say on when one begins and endsannounced that a recession had begun in December 2007. Regardless of how one defines a recession, it has felt as if we have been in the midst of an economic slowdown for quite some time. Consumer spending, which represents approximately two-thirds of GDP, has continued to weaken. The Commerce Department reported that spending by consumers declined 3.8% during the third quarter of 2008 and fell 4.3% in the fourth quarter. In terms of the job market, the U.S. Department of Labor reported that payroll employment declined during each of the last fourteen months ended February 2009. Over that period, 4.4 million jobs were lost, with nearly half of the total occurring during the last three months. In addition, in February 2009, the unemployment rate hit 8.1%, the highest since 1983. Another strain on the economy, the housing market, has yet to bottom. According to the National Association of Realtors, existing home sales fell to a nearly twelve-year low in January 2009, with nearly half of the sales involving distressed property transactions, such as foreclosures. Citi SM Cash Reserves| I Letter from the chairman continued Ongoing issues related to the housing and subprime mortgage markets and seizing credit markets prompted the Federal Reserve Board (Fed) ii to take aggressive and, in some cases, unprecedented actions. When the reporting period began, the federal funds rate iii was 2.00%.
